Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on June 10, 2022 regarding Application No. 17/196691 originally filed on March 9, 2021.
Claims 1, 5, 11-13, 15 and 19 were been amended.
Claims 1-19 are pending for consideration.

	Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below. Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/067412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are directed to a memory controller for caching metadata and including an interface for generating command segments from host request; and wherein the minor differences between the two claimed inventions are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 8, 9, 11, 12, 14, 16, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantor (US 2009/0300293) in view of Son (US 20120096217); and further in view of Iwashiro (US 2016/0179402).
Regarding claim 1, Mantor teaches a memory controller for controlling a memory device, the memory controller comprising:
a buffer memory [memory 110; FIG. 1 and 2, ¶0023 and ¶0035]; and
a cache memory [cache 112; FIG. 1 and 2, ¶0024-25 and ¶0035] including first and second dedicated areas; and wherein a first type of data is cached in the first dedicated area and a second type of data is cached in the second dedicated area [partition the cache 112 based on the type of data that is held; e.g., in graphics processing applications, the type field can be used to distinguish between pixel and vertex data; ¶0042].
Mantor, however, does not explicitly teach the buffer memory configured to store first meta data and second meta data having a different type from the first meta data; and wherein the first meta data is cached in the first dedicated area and the second meta data is cached in the second dedicated area.
Son, when addressing issues related to memory management, teaches the buffer memory [the SSD module may store some or all of the data structures shown in FIGS. 3A-3D related to a particular SSD in non-volatile RAM (¶0034)] configured to store first meta data [FLBA or PLBA mapping (or “mapping table”) 330; FIG. 3B and ¶0038] and second meta data having a different type from the first meta data [page status table 300; FIG. 3A and ¶0035-37].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use specialize data (i.e. status table and mapping table) to aid on the management of data storing systems as disclosed in Son. The combination would have be obvious because a person of ordinary skill in the art would understand that computer system are complex and using metadata such as status table and mapping tables can help improve the overall system performance by more adequately managing those complex systems.
Moreover, while Son is silent regarding caching the first metadata on the first dedicated area and the second metadata on the second dedicated area; Mantor explicitly discloses that a cache may be partitioned based on the type of data held on the cache. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further cache the different types of metadata (i.e. status table and mapping table) on different partitions of the cache. The combination would have be obvious because a person of ordinary skill in the art would know that keeping data of different types (and with different access characteristics) separated on the cache allows for a more efficient used of the cache (¶0040-45 on Mantor).
Mantor/Son, however, does not explicitly teach a host interface controller that generates command segments corresponding to a request of a host; and a memory operation controller that controls an operation of the memory device based on a target command segment among the command segments.
Iwashiro, when addressing issues of controlling memory systems, teaches a host interface controller [Host I/F 12 on FIG. 1 and ¶0023] that generates command segments corresponding to a request of a host [The CPU 11 divides a request received by the host I/F 12 to create multiple subcommands … ¶0038]; and a memory operation controller [NAND I/F 14 on FIG. 1 and ¶0026-29] that controls an operation of the memory device based on a target command segment among the command segments [The control circuit 14c has an access control circuit 14a and an access processing circuit 14b. The access control circuit 14a puts commands dequeued from the command queue 14d into the access processing circuit 14b to make them executable. The access processing circuit 14b executes the inputted command to access the NAND memory chip 21. ¶0039 and FIG. 4].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Mantor/Son to include a Host I/F performing the function of receives host requests and divides them into subcommands (i.e. generates command segments corresponding to a request of a host) and a memory interface for controlling the memory according those subcommands (i.e. controls an operation of the memory device based on a target command segment) as disclosed on Iwashiro. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of generating subcommands from a host request for controlling the memory to the system of Manto/Son with predictable results.
Finally, the instant application of explicitly recites that “the host interface 1040 may communicate with the external host under the control of the processor 1010” [¶0147 on PGPub 2021/038957]. Hence, broadly, reasonably and in light of the specification, the claimed function of generating commands segments is done “under the control of the processor” (i.e. CPU); therefore, Iwashiro’s disclosure clearly reads on the particular limitation.
Regarding claim 2, Mantor/Son/Iwashiro teach the memory controller of claim 1, wherein the first and second dedicated areas have the same storage capacity size [fixed partition 114 effectively partitions cache 112 so that a portion of cache 112 is allocated to first resource 102 and another portion is allocated to second resource 104; ¶0031].
To further clarify the rejection, Mantor explicitly discloses that the cache can be partition in a fix manner; i.e. setting the two portions to be a particular unchangeable size. From this disclosure a person of ordinary skill in the art would reasonably infer that these two partitions may be of the same size.
Regarding claim 3, Mantor/Son/Iwashiro teach the memory controller of claim 1, wherein the first and second dedicated areas have storage capacity sizes proportional to data sizes of the first meta data and the second meta data, respectively [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104; wherein the same applies to types that differentiate between data types ( e.g., between pixel and vertex data); ¶0044-45 on Mantor].
Regarding claim 5, Mantor/Son/Iwashiro teach the memory controller of claim 1, further comprising: a processor configured to request from the buffer memory the first meta data corresponding to a logical address input according to a request of a host and the second meta data of a physical address corresponding to the logical address input according to the request of the host [the SSD module retrieves information from management data structures … the SSD module may also look up the received FLBA in the mapping table to determine whether the FLBA is already associated with a previously-stored PLBA … after the SSD module selects a superblock, the SSD module accesses the next superpage and next page address information associated with the selected superblock in the superblock table … by combining the accessed information, the address of the selected superblock, and the data type of the source data, the SSD module determines the complete selected PLBA for the write operation; ¶0044-49 on Son].
More particularly, Son explicitly shows that the page detail array 375 is nested inside the superblock table 350 (see Page Detail 335h and ¶0039) on FIG. 3C and 3D; and further disclose how a host request (write operation on FIG. 4) includes a logical address (the received request includes an indication of an FLBA associated with the source data; ¶0045) that triggers the retrieval of information from the different management data structures (FIG. 4 and  ¶0044-49).
Regarding claim 6, Mantor/Son/Iwashiro teach the memory controller of claim 5, wherein the first and second dedicated areas have storage capacity sizes proportional to the number of times the processor accesses the first meta data and the second meta data, respectively [as the ratio of different types of memory requests changes, the ratio of cache lines allocated for each type adjusts accordingly; ¶0044 on Mantor].
Regarding claim 8, Mantor/Son/Iwashiro teach the memory controller of claim 1, wherein the first meta data includes data chunks having a first data structure, and the second meta data includes data chunks having a second data structure [Son shows the different management data structures on FIG. 3A-D].
Regarding claim 9, Mantor/Son/Iwashiro teach the memory controller of claim 1, wherein the first meta data corresponds to a data storage capacity larger than a data storage capacity corresponding to the second meta data [as the ratio of different types of memory requests changes, the ratio of cache lines allocated for each type adjusts accordingly; ¶0044 on Mantor (i.e. the data storage capacity of the first metadata will be larger and proportional to the difference in accesses of both storages)].
Regarding claim 11, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds. More particularly, claim 11 is directed to a system similar to that of claim 1 but with N-th dedicated areas instead of the two areas of claim 1. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP 2144.04 VI. B.]. Hence Mantor/Son/Iwashiro clearly teach the system of claim 11.
Regarding claim 12, Mantor/Son/Iwashiro teaches the storage device of claim 11, wherein the size of the first to N-th dedicated areas are determined according to a pattern in which the first to N-th meta data are accessed [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104; wherein the same applies to types that differentiate between data types ( e.g., between pixel and vertex data); ¶0044-45 on Mantor].
Regarding claim 14, Mantor/Son/Iwashiro teaches the storage device of claim 11, wherein the size of the first to N-th dedicated areas is proportional to the number of accesses of each of the first to N-th meta data [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104; wherein the same applies to types that differentiate between data types ( e.g., between pixel and vertex data); ¶0044-45 on Mantor].
Regarding claim 16, Mantor/Son/Iwashiro explicitly teach all the claim limitations except for the storage device of claim 11, wherein the sizes of the first to N-th dedicated areas are proportional to sizes of the first to N-th meta data, respectively.
On the other hand, a person of ordinary skill in the art would understand to make the size of the memory partition containing data to be proportional to the data that it contains. That is, a person of ordinary skill in the art would understand the benefits of storing a large data on a large partition; such that the entire (or most) is available when needed by the processing element requiring the data.
Regarding claim 18, Mantor/Son/Iwashiro teach the storage device of claim 11, wherein the buffer memory is a dynamic random access memory [Memory 110 can be the primary memory of system 100 and can be implemented as a random access memory (RAM); ¶0023 on Mantor].
Regarding claim 19, Mantor/Son/Iwashiro teach the storage device of claim 11, further comprising: a non-volatile memory configured to store the first to N-th meta data, wherein the non-volatile memory is a NAND flash memory [Solid-state drives (herein "SSDs") store data persistently in solid-state memory such as NAND flash memory; ¶0002 on Son].
Claim 7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantor in view of Son, further in view of Iwashiro; and further in view of Christenson (US 6,6324,620).
Regarding claim 7, Mantor/Son/Iwashiro explicitly teach all the claim limitations except for the memory controller of claim 5, wherein the first and second dedicated areas have storage capacity sizes inversely proportional to the number of times the processor accesses the first meta data and the second meta data, respectively.
Christenson, in analogous art, discloses that DASD partitioning divides each DASD unit of the system into a smaller HOT partition containing frequently accessed data (Hot Data) and a larger COLD partition containing infrequently accessed data (Cold Data) [c6 L45-c7 L10].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to keep the more frequently accessed data (i.e. hot data) in a smaller partition as disclosed in Christenson. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of assigning hot data to smaller partitions to a cache system to more effectively manage cache utilization.
Regarding claim 13, Mantor/Son/Iwashiro explicitly teach all the claim limitations except for the storage device of claim 11, wherein the size of the first to N-th dedicated areas are determined according to an access probability of each of the first to N-th meta data.
Christenson, in analogous art, discloses that DASD partitioning divides each DASD unit of the system into a smaller HOT partition containing frequently accessed data (Hot Data) and a larger COLD partition containing infrequently accessed data (Cold Data) [c6 L45-c7 L10].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to keep the more frequently accessed data (i.e. hot data that is more likely to be access or has a higher probability of being accessed) in a smaller partition as disclosed in Christenson. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of assigning hot data to smaller partitions to a cache system to more effectively manage cache utilization.
Regarding claim 15; these claim(s) limitations are significantly similar to those of claim(s) 7; and, thus, are rejected on the same grounds.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and amended as to overcome the double patent rejection.

Conclusion
Claims 1-3, 5-9 and 11-19 are rejected as explained above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Ramon A. Mercado/Primary Examiner, Art Unit 2132